 


109 HR 5097 IH: To facilitate and expedite direct refunds to coal producers and exporters of the excise tax unconstitutionally imposed on coal exported from the United States.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5097 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Davis of Kentucky (for himself, Mr. Lewis of Kentucky, Mr. English of Pennsylvania, and Mr. Rogers of Kentucky) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To facilitate and expedite direct refunds to coal producers and exporters of the excise tax unconstitutionally imposed on coal exported from the United States. 
 
 
1.Special rules for refund of the coal excise tax to certain coal producers and exporters 
(a)In GeneralNotwithstanding sections 6416(a)(1) and (c) and 6511 of the Internal Revenue Code of 1986, if— 
(1)a coal producer establishes that such coal producer, or a party related to such coal producer, exported coal produced by such coal producer to a foreign country or shipped coal produced by such coal producer to a possession of the United States, the export or shipment of which was other than through an exporter as defined in this Act, or an exporter establishes that such exporter exported coal to a foreign country or shipped coal to a possession of the United States, or caused such coal to be so exported or shipped,  
(2)such coal producer or exporter filed a return on or after October 1, 1990, and on or before the date of enactment of this Act, and  
(3)such coal producer or exporter files a claim for refund not later than the close of the 30-day period beginning on the date of the enactment of this Act, then the Secretary of the Treasury shall pay to such coal producer an amount equal to the tax paid under section 4121 of such Code on such coal exported by the coal producer or a party related to such coal producer, or to such exporter an amount equal to $0.825 per ton of such coal exported by the exporter or such coal that the exporter caused to be exported. This section applies only to claims on coal exported on or after October 1, 1990, through the date of enactment of this Act. 
(b)LimitationsSubsection (a) shall not apply with respect to exported coal if a credit or refund of tax imposed by section 4121 of such Code on such coal has been allowed or made to, or if a settlement with the Federal Government has been made with and accepted by, the coal producer, a party related to such coal producer or the exporter, of such coal, as of the date that the claim is filed under this section with respect to such exported coal. For purposes of this subsection, a settlement with the Federal Government shall not include any settlement or stipulation entered into as of the date of enactment of this Act, the terms of which contemplate a judgment concerning which any party has reserved the right to file an appeal, or has filed an appeal.  
(c)Subsequent Refund ProhibitedNo refund shall be made under this section to the extent that a credit or refund of such tax on such exported coal has been paid to any person.  
(d)Coal Producer DefinedFor purposes of this section coal producer shall mean the person in whom is vested ownership of the coal immediately after the coal is severed from the ground, without regard to the existence of any contractual arrangement for the sale or other disposition of the coal or the payment of any royalties between the producer and third parties. The term includes any person who extracts coal from coal waste refuse piles or from the silt waste product which results from the wet washing (or similar processing) of coal.  
(e)Exporter DefinedFor purposes of this section exporter shall mean a person, other than a coal producer as defined in this Act, who does not have a contract, fee arrangement or any other agreement with a producer or seller of such coal to sell or export such coal to a third party on behalf of the producer or seller of such coal and— 
(1)is indicated in the shipper’s export declaration or other documentation as the exporter of record, or  
(2)actually exported such coal to a foreign country or shipped such coal to a possession of the United States, or caused such coal to be so exported or shipped.  
(f)Related Party DefinedFor purposes of this section, a party related to such coal producer shall mean a person who— 
(1)is related to such coal producer through any degree of common management, stock ownership, or voting control;  
(2)is related (within the meaning of section 144(a)(3) of such Code) to such coal producer; or  
(3)has a contract, fee arrangement, or any other agreement with such coal producer to sell such coal to a third party on behalf of such coal producer.  
(g)Timing of RefundWith respect to any claim for refund filed pursuant to this section, the Secretary of the Treasury shall determine whether the requirements of this section are met not later than 180 days after such claim is filed. If the Secretary determines that the requirements of this section are met, the claim for refund shall be paid not later than 180 days after the Secretary makes such determination.  
(h)InterestAny refund paid pursuant to this section shall be paid by the Secretary of the Treasury with interest from the date of overpayment determined by using the overpayment rate and method under section 6621 of such Code.  
(i)Standing Not Conferred 
(1)With respect to exporters, this section shall not confer standing upon an exporter to commence, or intervene in, any judicial or administrative proceeding concerning a claim for refund by a coal producer of any Federal or State tax, fee, or royalty paid by the coal producer.
(2)With respect to coal producers, this section shall not confer standing upon a coal producer to commence, or intervene in, any judicial or administrative proceeding concerning a claim for refund by an exporter of any Federal or State tax, fee, or royalty paid by the producer and alleged to have been passed on to an exporter.  
 
